Order filed May 9, 2017




                                  In The

                             Court of Appeals
                                 For The

                          First District of Texas
                                ___________

                           NO. 01-00-00096-CR
                               ____________

              ALMAGUER, MIGUEL ANGEL JR., Appellant

                                    V.

                    THE STATE OF TEXAS, Appellee


                 On Appeal from the 180th District Court
                         Harris County, Texas
                     Trial Court Cause No. 719896

                                 ORDER
      Having issued mandate in this cause on February 28, 2001, this Court orders
the return of all original exhibits to the District Clerk of Harris County for
safekeeping in accordance with their required retention schedule.
       The Clerk of the Court is directed to deliver the original of all
exhibits, together with a copy of this Order, to the District Clerk of Harris County,
Texas.


                                PER CURIAM